Citation Nr: 1434469	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cervical strain, claimed as a pinched disc in the neck, on the basis of substitution.

2.  Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), on the basis of substitution.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel

INTRODUCTION


The Veteran served on active duty for training from October 2004 to February 2005, and on active duty from August 2005 to December 2006.  The Veteran died March 6, 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Through its issuance of November 2010, the Board remanded the claim for entitlement to service connection for a cervical spine disability, as well as a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In a June 2011 rating decision, the RO granted entitlement to service connection for PTSD.  In July 2011, the Veteran requested an increased disability evaluation, which the Board has construed as a notice of disagreement.  

In an August 2012 decision, the Board dismissed the appeal due to the Veteran's death.  Although there is no decision of record, other than a hand-written note by an RO employee "valid subst. claimant", it appears that the RO subsequently granted a request by the surviving spouse to be substituted as the appellant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  The issues on appeal have been re-characterized on the title page to reflect substitution.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for entitlement to service connection for cervical strain was pending at the time of his death in March 2012.

The Veteran was seeking service connection for a cervical spine disability he believed was caused by a whiplash injury he sustained while serving in Iraq in 2006.  According to the Veteran's statements, as well as a statement by a fellow service member, W.R., while deployed the Veteran was a passenger in a Humvee when the driver suddenly slammed on the brakes, causing the Veteran's head and neck to be snapped back.  The Veteran testified that since that injury, he suffered from recurrent neck pain and tingling in the upper extremities.  

The issue was remanded in November 2010 to obtain a VA medical opinion to determine if the Veteran's current cervical condition had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The requested opinion was rendered in November 2010, but unfortunately is inadequate.  

The November 2010 VA examiner concluded that the Veteran's current cervical strain is less likely than not due to the Veteran's military service because he found no evidence of any injury to the neck or spine noted in the Veteran's service treatment records.  

However, the Board notes that the Veteran's service treatment records appear to be incomplete, with medical records from the Veteran's deployment allegedly lost.  

Furthermore, the Veteran is competent to testify regarding any injuries he received in service, and his testimony is corroborated by a fellow service member who was present at the time of the injury.  Additionally, the Board notes that the Veteran was a combat veteran, who was in receipt of a Combat Action Badge.  Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2013).

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  According to 38 U.S.C.A. § 1154(b), because the Veteran is a combat veteran, "The Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran."  38 U.S.C.A. § 1154(b) (West 2002).

Here, the Veteran's account of suffering a whiplash injury while riding in a Humvee in Iraq is certainly consistent with the circumstances of such a deployment, and the Board has no reason to doubt the credibility of the Veteran or W.R..  

The failure to consider the Veteran's credible lay statements regarding matters to which he is competent to testify renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").

Accordingly, on remand, the Veteran's claims folder should be referred for a new VA medical opinion to determine whether it is at least as likely as not that the Veteran's neck or cervical spine disability had its onset in service or was caused by the Veteran's in-service injury.

In rendering his or her opinion, the examiner should consider the Veteran's testimony that he suffered a whiplash injury of undetermined severity while deployed in Iraq and has suffered from recurrent neck pain since that time to be credible.  

It also appears that a claim or an increased disability evaluation for the Veteran's service-connected PTSD may be on appeal.  The Veteran was granted entitlement to service connection for PTSD and assigned an initial 30 percent disability evaluation.  In July 2011, the Veteran submitted a VA Form 526b in which he requested a higher disability rating for his PTSD due to worsening symptoms.  Arguably, this should be construed as a notice of disagreement with the July 2011 rating decision, as the statement was filed shortly after service connection was initially granted for PTSD.  In January 2012, within one year of the rating decision, the Veteran also submitted VA outpatient treatment records finding him unemployable due to his PTSD.  Giving the Veteran the benefit of the doubt, the Board finds that he submitted a timely notice of disagreement with the disability rating assigned his service-connected PTSD, and the RO never issued a statement of the case.  Accordingly, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should issue a statement of the case for the issue of entitlement to an increased disability rating for service-connected PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

2. The RO should refer the Veteran's claims file to a qualified VA physician to evaluate the etiology of the Veteran's neck or cervical spine disability.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's neck/cervical spine disability had onset in service or was otherwise caused by the Veteran's active military service, to include a whiplash injury while serving in Iraq.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  The examiner should assume that the Veteran's account of his in-service injury and subsequent continuous symptomatology is credible.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

